Citation Nr: 9932472	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95 - 20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for coronary artery disease 
or residuals of a myocardial infarction as secondary to 
service-connected arterial hypertension. 

Entitlement to compensation for a myocardial infarction and 
for vocal cord paralysis with dysphasia under the provisions 
of  38 U.S.C.A. § 1151 (West 1991). 

Entitlement to a rating in excess of 20 percent for arterial 
hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 1995 and July 
1996 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

This case was previously before the Board in July 1997, at 
which time the Board denied the issues of entitlement to 
compensation for diabetes mellitus, for hiatal hernia, and 
for dysphagia under the provisions of  38 U.S.C.A. § 1151 
(West 1991) as not well-grounded.  Those decisions were 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which now has jurisdiction of those issues.  
In addition, the Board remanded the issues of entitlement to 
service connection for coronary artery disease or residuals 
of a myocardial infarction as secondary to service-connected 
arterial hypertension, entitlement to compensation for a 
myocardial infarction and for vocal cord paralysis with 
dysphasia under the provisions of  38 U.S.C.A. § 1151 (West 
1991), and entitlement to a rating in excess of 20 percent 
for arterial hypertension to the RO for additional 
development of the evidence, to include a current VA 
examination of the veteran by board certified specialists in 
ear, nose, and throat (ENT) disorders in order to determine 
if the veteran suffered any permanent disability as a result 
of surgery performed on April 10, 1975, including but not 
limited to right vocal cord paralysis with dysphasia.  The RO 
was further directed to schedule a special VA cardiology 
examination of the veteran to determine the current nature 
and extent of any cardiovascular disability found present, 
and to express an opinion as to whether it is at least as 
likely as not that the veteran's service-connected arterial 
hypertension caused or worsened his coronary artery disease 
and myocardial infarction.  

The Board further called attention to the veteran's history 
of failing to report for scheduled VA examinations without 
good cause, and instructed the RO to notify the veteran in 
writing at least one week prior to the requested examinations 
of the adverse consequences of failing to report for VA 
examination in connection with his claims, specifically 
citing the provisions of  38 C.F.R. § 3.655 as they apply to 
reopened claims.  

The Board's review of the claims folders reveals that the 
veteran failed to report for the VA specialist examinations 
scheduled in connection with his claims of entitlement to 
service connection for coronary artery disease or residuals 
of a myocardial infarction as secondary to service-connected 
arterial hypertension, entitlement to compensation for a 
myocardial infarction and for vocal cord paralysis with 
dysphasia under the provisions of 38 U.S.C.A. § 1151 (West 
1991), and entitlement to a rating in excess of 20 percent 
for arterial hypertension, although he was informed of the 
scheduled examinations and of the consequences of failure to 
report for such examinations. 

At his personal hearing held before the undersigned Member of 
the Board in April 1997, the veteran amended his claim of 
entitlement to compensation for vocal cord paralysis under 
the provisions of  38 U.S.C.A. § 1151 (West 1991) to include 
dysphasia.  That claim was denied and he was informed of that 
action by Supplemental Statement of the Case issued in 
October 1998.  As of the date of this decision, no 
Substantive Appeal (VA Form 9) has been received as to the 
issue of dysphasia, and that particular issue is not 
currently in proper appellate status.  The Board notes, in 
passing, that the current record contains no demonstration or 
diagnosis of dysphasia in the veteran.  

The case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  By remand decision of July 1997, the Board directed the 
RO to schedule VA specialist examinations of the veteran in 
order to obtain additional evidence in connection with the 
issues on appeal; and to advise the veteran of the adverse 
consequences of failure to report for scheduled VA 
examination without good cause as provided under  38 C.F.R. 
§ 3.655 (1998).

2.  Without good cause shown, the veteran failed to report 
for VA examinations scheduled on July 30, 1998 and on August 
13, 1998 in connection with original or reopened claims for 
service connection for coronary artery disease or residuals 
of a myocardial infarction as secondary to service-connected 
arterial hypertension, entitlement to compensation for a 
myocardial infarction and for vocal cord paralysis with 
dysphasia under the provisions of  38 U.S.C.A. § 1151 (West 
1991), and a claim of entitlement to a rating in excess of 20 
percent for arterial hypertension.


CONCLUSION OF LAW

The claims for service connection for coronary artery disease 
or residuals of a myocardial infarction as secondary to 
service-connected arterial hypertension, entitlement to 
compensation for a myocardial infarction and for vocal cord 
paralysis with dysphasia under the provisions of  38 U.S.C.A. 
§ 1151 (West 1991), and entitlement to a rating in excess of 
20 percent for arterial hypertension are denied.  38 U.S.C.A. 
§§ 501, 1110, 1131, 5107(a) (West 1991 & Supp. 1998);  
38 C.F.R. § 3.655(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that a claim for service connection for 
coronary artery disease or residuals of a myocardial 
infarction as secondary to service-connected arterial 
hypertension was denied by rating decision of July 1996.  

Further, a claim of entitlement to compensation for vocal 
cord paralysis under the provisions of  38 U.S.C.A. § 1151 
(West 1991) was denied by rating action of June 1982, and 
that decision became final after one year.  The veteran 
subsequently reopened that claim and it was again denied by 
rating decision of May 1995.  


In December 1995, the veteran reopened his claim for a rating 
in excess of 20 percent for arterial hypertension.  That 
claim was denied by rating decision of July 1996, and the 
veteran initiated an appeal.  

The appellant's claims of entitlement to service connection 
for coronary artery disease or residuals of a myocardial 
infarction as secondary to service-connected arterial 
hypertension, entitlement to compensation for a myocardial 
infarction and for vocal cord paralysis under the provisions 
of  38 U.S.C.A. § 1151 (West 1991), and entitlement to a 
rating in excess of 20 percent for arterial hypertension were 
each denied on the grounds that the medical evidence of 
record did not establish that the veteran had experienced a 
myocardial infarction or that he had hypertensive 
cardiovascular disease such as to warrant an increased rating 
for his arterial hypertension, while his claim for 
compensation for a myocardial infarction and for vocal cord 
paralysis under the provisions of  38 U.S.C.A. § 1151 (West 
1991) was denied because the evidence did not show that the 
veteran had vocal cord paralysis. 

At a personal hearing held before the undersigned Member of 
the Board in April 1997, the veteran offered testimony and 
submitted additional medical evidence with a waiver of 
initial review by the RO.  That evidence disclosed that the 
veteran 
underwent cardiac catheterization at St. Joseph's Hospital in 
October 1996 and an angioplasty at that facility in November 
1996 due to stenosis of the circumflex artery; and that he 
had mild hypertrophy of the left ventricle and an 
inferolateral wall defect, diagnosed as a non-Q wave 
myocardial infarction.  A VA hospital summary dated in March 
1997 shows that the veteran had two-vessel coronary artery 
disease, hypercholesterolemia, and hypertension, and that he 
underwent coronary artery bypass grafting times two.

While the veteran has submitted a waiver of initial review by 
the RO of the additional evidence submitted at his personal 
hearing, the Board found that the case should be Remanded for 
a VA examination of the veteran and that his interests 


would be best served by an RO review of the additional 
evidence submitted and a readjudication of his claims of 
entitlement to service connection for coronary artery 
disease or residuals of a myocardial infarction as secondary 
to service-connected arterial hypertension, entitlement to 
compensation for a myocardial infarction and for vocal cord 
paralysis with dysphasia under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991), and entitlement to a rating in excess of  
20 percent for arterial hypertension.  

The Board further noted that a Board of Review convened in 
April 1982 determined that there was no evidence of paralysis 
of the right vocal cord as a result of the veteran's April 
1975 surgery.  However, a report of VA examination in October 
1988 showed paralysis of the right vocal cord and a diagnosis 
of "[Right] recurrent laryngeal nerve injury [secondary] to 
esophageal surgery in 1975 with [approximately] 12 days of 
hoarseness [each] year".  Although the RO requested a review 
of the veteran's complete medical records and a current 
examination to determine if the veteran suffered any 
permanent disability as a result of surgery performed on 
April 10, 1975, the veteran failed to report for the 
examination scheduled for May 13, 1995.  In a letter from the 
veteran dated May 11, 1995, the veteran stated that he had 
received notification of the scheduled examination, but that 
he could not and would not keep that or any other appointment 
made by the VARO.  In a June 1995 letter to the veteran, the 
RO informed him that VA regulations require applicants for 
benefits to undergo an examination when requested.  He was 
further informed that no further action would be taken on his 
claim until he advised the RO of his willingness to report 
for an examination, and 
that his examination would then be rescheduled and his claim 
reconsidered when the examination was completed.

Governing regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are 

not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.
Subsection (b) provides that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 U.S.C.A. § 501 (West 
1991);  38 C.F.R. § 3.655.  The Board notes that the 
scheduled VA examination in May 1995 was scheduled in 
conjunction with a reopened claim for a benefit which was 
previously disallowed, and that the RO might properly have 
denied the veteran's reopened claim for compensation under  
38 U.S.C.A. § 1151 for vocal cord paralysis at that point 
based upon such failure to report.  

The Board noted, however, that the veteran had since reported 
for VA cardiac examination in January 1996, and that he 
testified at his personal hearing in April 1997 that he was 
willing to report for further VA examination.  The Board 
found that Remand was warranted for that purpose, and 
remanded the case to the RO in July 1997 for a review of the 
veteran's complete medical records and a current VA 
examination of the veteran by a board of three physicians, at 
least two of whom were required to be board certified 
specialists in ear, nose, and throat (ENT) disorders, in 
order to determine if the veteran suffered any permanent 
disability as a result of surgery performed on April 10, 
1975, for excision of an esophageal leiomyoma, including but 
not limited to right vocal cord paralysis with dysphasia.  
The examiners were required to review the veteran's medical 
records in their entirety, including the complete original 
hospital summary, operative report, clinical records, 
laboratory reports, nurse's notes, and  physician's progress 
notes associated with his hospitalization and surgery in 
April 1975, prior to conducting their examinations.  All 
necessary and appropriate diagnostic tests and procedures 
were to be implemented and a complete rationale provided for 
any opinions expressed.  


In addition, the RO was directed to schedule a special VA 
examination of the veteran by a board certified cardiologist 
to determine the current nature and extent of any 
cardiovascular disability found present.  All necessary and 
appropriate diagnostic tests and procedures were to be 
conducted and the findings reported in appropriate detail.  
The examining cardiologist was further asked to express an 
opinion as to whether it was at least as likely as not that 
the veteran's service-connected arterial hypertension caused 
or worsened his coronary artery disease and myocardial 
infarction.

Further, the RO was asked to notify the veteran in writing 
prior to the scheduled examinations of the adverse 
consequences of failing to report for VA examination in 
connection with his claims, specifically citing the 
provisions of  38 C.F.R. § 3.655 as they applied to reopened 
claims.  

The record shows that the RO obtained the veteran's complete 
medical records, as requested by the Board.  As the veteran's 
claims folders were in the Office of the General Counsel for 
VA because of the pending appeals to the Court, the RO 
requested that the claim folders be transferred to its office 
for completion of the actions required by the Board's remand 
order.

Pursuant to that order, the Director of the VAMC, Milwaukee, 
was informed by RO letter of July 22, 1998, of the veteran's 
claim for compensation benefits for a myocardial infarction 
and vocal cord paralysis with dysphasia under the provisions 
of  38 U.S.C.A. § 1151, for service connection for coronary 
artery disease and a myocardial infarction secondary to 
service-connected arterial hypertension, and for an increased 
evaluation for service-connected arterial hypertension, and 
was asked to provide appropriate examinations and opinions 
with respect to those claims. 

The RO notified the veteran by letter of July 22, 1998, of 
its intention to schedule a VA examination at the VAMC, 
Milwaukee; that he would receive a separate letter advising 
him of the day and time of his appointments; that it was 
vitally important 

that he appear for his appointments; and that if he failed to 
appear for examinations scheduled in conjunction with his 
claims, that the claim must be denied.  Further, the veteran 
was informed that if there was good cause for a failure to 
appear for a scheduled examination, he should notify the RO 
immediately, and that good cause included but was not limited 
to illness or hospitalization; the death of a family member, 
and so forth.  

In his response, received at the RO on July 24, 1998, the 
veteran stated that his appeal for benefits for vocal cord 
paralysis under the provisions of  38 U.S.C.A. § 1151 and for 
an increased evaluation for service-connected arterial 
hypertension was pending before the United States Court of 
Appeals for Veterans Claims, and that any information 
pertaining to that action should be sent to his lawyer.  He 
provided the name and mailing address of his private 
attorney.  

By RO letter of August 24, 1999, the veteran was asked to 
provide a Declaration of Representation from his attorney, on 
his letterhead, or a completed VA Form 22a (Appointment of 
Attorney or Agent as Claimant's Representative), and a copy 
of any fee agreement executed.  That documentation was 
subsequently provided.  

A memorandum from the VAMC, Milwaukee, noted that the veteran 
had been telephoned the day prior to his scheduled cardiology 
examination and asked if he could come in earlier than his 
scheduled appointment time.  The veteran was reportedly upset 
that he had been called again about this appointment because 
he had just received another call reminding him of his 
scheduled appointment.  When asked if he intended to report 
for the scheduled examination, the veteran responded,"If you 
see me, you see me; if not, no".  As he had been reminded 
the previous day of his scheduled appointment, he was not 
rescheduled, and the case was forwarded to the RO without the 
cardiac portion of the requested examinations.  Another 
memorandum from the VAMC, Milwaukee, noted that the veteran 
had been scheduled for examination by a cardiologist on 
August 13, 1998, but had failed to appear.  A subsequent 
memorandum from the VAMC, Milwaukee, dated 


in October 1998, stated that the veteran had failed to report 
for a scheduled ear, nose, and throat examination scheduled 
for July 30, 1998.

In a letter received at the RO on August 25, 1998, the 
veteran stated that his appeal for compensation benefits 
under the provisions of  38 U.S.C.A. § 1151 for vocal cord 
paralysis and for an increased evaluation for service-
connected arterial hypertension had passed the RO level and 
was pending before the United States Court of Appeals for 
Veterans Claims.  He further stated that the RO lacked 
subject matter jurisdiction of the cited claims.  He enclosed 
a copy of an order from the Court allowing 45 days for 
submission of an appellant's brief, and a letter from his 
attorney informing him of that order and of his proposed 
actions.  

By Supplemental Statement of the Case, issued on October 6, 
1998, the veteran was informed that his claims for service 
connection for myocardial infarction as secondary to service-
connected arterial hypertension, entitlement to compensation 
for a myocardial infarction and for vocal cord paralysis 
under the provisions of 38 U.S.C.A. § 1151 (West 1991), and 
entitlement to a rating in excess of 20 percent for arterial 
hypertension were denied because of his failure to report for 
scheduled VA examinations without good cause shown.  It was 
noted that the Court had held that the veteran's obligation 
to provide certain facts, including reporting for VA 
examination, was not considered an onerous or burdensome 
task.  

In his response, received at the RO on October 9, 1998, the 
veteran stated, in pertinent part, that all of his claims 
were at the Court of Appeals for Veterans Claims, as stated 
in his previous letters, and asked the RO not to harass him 
any longer about anything that was before the Board of 
Veterans' Appeals.

In February 1999, the RO sent a letter to the veteran's 
private attorney noting that his declaration of 
representation of the veteran, dated September 9, 1999, 
stated that he represented the veteran for all issues on 
appeal, to include, but not limited to service connection for 
hiatal hernia, dysphasia [sic], and diabetes mellitus, and 
that 


he would have access to only those records which pertained to 
the specific claim or type of benefit of the specified 
claims.  

A report of contact with the veteran's attorney, completed by 
an RO employee on February 19, 1999, shows that the attorney 
confirmed that he only represented the veteran on the issues 
that had been denied by the Board and appealed to the Court, 
and that he did not represent the veteran on any of the 
issues that had been remanded in the Board's July 1998 
decision.  

An RO letter to the veteran, dated in February 22, 1999, 
advised him that his appeal was being returned to the Board.  
In addition, he was informed that his appeal on the issues of 
entitlement to secondary service connection for a myocardial 
infarction, to compensation benefits for vocal cord paralysis 
with aphasia and a myocardial infarction under the provisions 
of  38 U.S.C.A. § 1151, and for a rating in excess of 20 
percent for arterial hypertension were being returned to the 
Board. He was also informed that those issues were remanded, 
not denied, by the Board, and were still before the Board. 

II.  Analysis

As noted in the Evidence section, above, governing 
regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
Subsection (b) provides that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a 

benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 U.S.C.A. § 501 (West 
1991 & Supp. 1998);  38 C.F.R. § 3.655(b) (1998). 

However, pursuant to the Board's Remand order of July 1997, 
additional examinations of the veteran were scheduled on July 
30, 1998, and on August 13, 1998 for purposes of obtaining 
medical evidence and opinion necessary to determine 
entitlement to a benefit that could not be established or 
confirmed without a current VA examination.  The veteran, 
without good cause, failed to report for such examinations.  
The Board further notes that the veteran was provided a copy 
of the Board's decision and remand order of July 29, 1997, 
which detailed the Board's actions with respect to the issues 
denied, as well as with respect to the issues which were 
remanded for further development.  In particular, the Board 
finds that the veteran was informed that appellate rights did 
not attach to those issues addressed in the remand portion of 
the Board's decision, because a remand was in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of an appeal.  38 C.F.R. § 20.1100(b).  

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
reconsidered, 1 Vet. App. 406 (1991).

As the record shows that the veteran has failed to report for 
VA examinations, most recently on July 30, 1998 and on August 
13, 1998, scheduled in connection with his claims of 
entitlement to service connection for a myocardial infarction 
as secondary to arterial hypertension, to compensation 
benefits for a myocardial infarction and vocal cord paralysis 
with dysphasia under the provisions of  38 U.S.C.A. § 1151, 
and for a rating in excess of 20 percent for arterial 
hypertension, those claims are denied under the provisions of  
38 U.S.C.A. § 501 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.655(b) (1998). 

ORDER

The claims of entitlement to service connection for a 
myocardial infarction as secondary to service-connected 
arterial hypertension, to compensation benefits for for a 
myocardial infarction and vocal cord paralysis under the 
provisions of  38 U.S.C.A. § 1151, and for a rating in excess 
of 20 percent for arterial hypertension are denied


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

